DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on 12/1/21.  Applicant amended claims 1-4, 10, 17, 26; canceled claims 5, 18-25, 28-34, and added new claims 35-39.  Therefore, claims 1-4, 6-17, 26, 27, 35-39 are currently pending in this application.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which itis most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-17, 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
hydrocarbon-containing gas product or a hydrocarbon-containing liquid product at a production site….”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
-In the claim 4 of the amendment filed on 12/1/21, the applicants added the claimed combination including “the hydrocarbon-containing gas product or the hydrocarbon-containing liquid product is an off-gas produced”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 6-9, 11-16 are rejected by virtue of their dependence on claim 1.
The amendment filed 12/1/21 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
off-gas produced” which renders claim indefinite since it is unclear as to the meaning of “off-gas” that the Applicant is intending to claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-17, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Beauregard (EP 3255365) in view of Gong (KR 101748085).
With regard to claim 1:
Beauregard discloses a method of producing portable electrical energy comprising the steps of:
(a) producing a hydrocarbon-containing gas or a hydrocarbon-containing liquid product at a production site, the production site being (i) an oil and/or gas well site (see abstract, par. [0014, 0017, 0032]);
b) driving an electrical generator at the production site to produce electrical energy by combusting the hydrocarbon-containing gas or hydrocarbon-containing liquid product at the production site at which the hydrocarbon –containing gas or liquid product is produced, without 
However, Beauregard fails to disclose step c) directly or indirectly delivering the electrical energy produced from the electrical generator to, and storing the electrical energy in, a portable electrical power storage device which is temporarily located at the production site at which the gas or liquid product is produced , the portable electrical power storage device being different from the electrical generator and step d) transporting the portable electrical power storage device to asecond geographical site different from the production site at which the gas or liquid product is produced; and step (e) discharging a portion or all of the electrical energy stored in the portable electrical power storage device at the second geographical site to a receiving unit or system at the second geographical site.
Gong teaches directly or indirectly delivering the electrical energy produced from a power plant (it is inherent that the power plant has an electrical generator) to and storing the electrical energy in a portable electrical power storage device which is temporarily located ata production site at which the gas or liquid product is produced (see translation, par. [0003, 0007]), the portable electrical power storage device being different from the electrical generator; and transporting the portable electrical power storage device to a second geographical site, different from the production site at which the gas or liquid product is produced (see translation,
par. [0007, 0036]); and discharging a portion or all of the electrical energy stored in the portable electrical power storage device at the second geographical site to a receiving unit or system at the second geographical site (see translation, par. [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Beauregard by storing the electrical energy in a portable electrical power storage device which is temporarily located at the production site at which the gas or liquid product is produced, and transporting the portable electrical p ower storage device to a second geographical site, different from the production site at which the gas or liquid 

With regard to claim 2:
The modified Beauregard discloses the method of claim 1, Beauregard further discloses wherein the hydrocarbon-containing gas product is combusted at the production site at which the hydrocarbon-containing gas is produced in a combustion engine which directly or indirectly drives the electrical generator (see par. [0051]).

With regard to claim 3:
The modified Beauregard discloses the method of claim 1, Beauregard further discloses wherein  the production site at which the hydrocarbon-containing gas or the hydrocarbon-containing liquid product is produced is a waste facility which comprises methane (see par. [0014, 0032]).

With regard to claim 4:
The modified Beauregard discloses the method of claim 1; Beauregard further discloses the production site at which the hydrocarbon-containing gas or the hydrocarbon-containing liquid product is produced is off shore loading facility for oil (see par. [0032]).

With regard to claim 6:
The modified Beauregard discloses the method of claim 1; Gong further teaches wherein the portable electrical power storage device comprises a rechargeable battery (see translation, par. [0022)).

With regard to claim 7:
The modified Beauregard discloses the method of claim 6, Gong further teaches wherein the rechargeable battery is a lithium ion battery (see translation, par. [0022]).

With regard to claim 8:
The modified Beauregard discloses the method of claim 1; Gong further teaches a portable electrical power storage device is positioned in a vehicle for transporting the portable electrical power storage device by land (see translation, par. [0007]).

With regard to claim 9:
The modified Beauregard discloses the method of claim 8, Beauregard fails to disclose wherein the electrical generator is also positioned in the vehicle for transport with the first portable electrical power storage device.
With regard to the location of the electrical generator, it is the examiner's position that the electrical generator is also positioned in other vehicle for transport with the first portable electrical power storage device would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available sopace/location, as well as the sizes of the electrical generator and power storage device... Moreover, there is nothing in the record which establishes that the claimed parameters present a novel or unexpected result, and such modification, i.e. choosing from a finite number of predictable
solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).




The modified Beauregard discloses the method of claim 9, Beauregard further discloses wherein the hydrocarbon-containing gas product or the hydrocarbon-containing liquid product is combusted at the production site at which the hydrocarbon-containing gas or the hydrocarbon-containing liquid product is produced in a turbine engine, which directly or indirectly drives the electrical generator (see par. [0051]).
However, the modified Beauregard fails to disclose that the internal combustion engine is also positioned in the other vehicle for transporting with the portable electrical power storage device.
With regard to the location of the internal combustion engine, it is the examiner's position that the internal combustion engine is also positioned in the vehicle for transport with the portable electrical power storage device would have been an obvious matter of design choice well within the level of ordinary skill in the art, depending on variables such as available space/location, as well as the sizes of the internal combustion engine and power storage device... Moreover, thereis nothing in the record which establishes thatthe claimed parameters present a novel or unexpected result, and such modification, i.e. choosing froma finite number of predictable solutions, is not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (April 30, 2007)).

With regard to claim 11:
The modified Beauregard discloses the method of claim 8, Gong further teaches wherein the portable electrical power storage device is positioned on other vehicle (see par. [00 07)).

With regard to claim 12:
The modified Beauregard discloses the method of claim 8;, however, Beauregard fails to disclose wherein the portable electrical power storage device is positioned on or in a barge.


With regard to claim 13:
The modified Beauregard discloses the method of claim 1, Gong further teaches wherein the receiving unit or system at the second geographical site is an electrical power supply grid or system and the electrical energy which is discharged from the portable electrical power storage device is discharged into the electrical power supply grid or system (see translation, par. [0002, 0017)).

With regard to claim 14:
The modified Beauregard discloses the method of claim 1; Gong further teaches that the receiving unit or system at the second geographical site is an electric vehicle charging system (see par. [0017]), and the electrical energy which is discharged from the portable electrical power storage device is discharged to the electric vehicle charging system (see translation, par. [0017, 0023)).

With regard to claim 15:
The modified Beauregard discloses the method of claim 14; Gong further teaches advising users of the electrical energy stored in the portable electrical power storage device, via 

With regard to claim 16:
The modified Beauregard discloses the method of claim 1, Gong further teaches wherein the receiving unit or system at the second geographical site to which the electrical energy is discharged from the portable electrical power storage device is one or more grids (see par. [0002, 0017)).

With regard to claim 17:
The modified Beauregard discloses the method of claim 1, the modified Beauregard  further discloses wherein the production site at which the hydrocarbon-containing gas or the hydrocarbon-containing liquid product is produced is a first production site (see Beauregard, par [ 0029, 0032]); the portable electrical power storage device is transported to a second production site different from the first production site (see Gong, translation, par. [0007, 0036]); and then the method further comprises combusting the hydrocarbon-containing gas and liquid product produced at the second production site in a turbine engine to produce electric energy (see par. [0032, 0051]) which is received and stored in the portable electrical power storage device.

With regard to claim 26:
The modified Beauregard discloses the method of claim 1, Beauregard further discloses wherein the hydrocarbon-containing gas is produced from one or more oil and/or gas wells at the product site at which the hydrocarbon-containing gas product or hydrocarbon-containing liquid product is produced (see par. [0032]).

Allowable Subject Matter
-Claims 27, 35-39 are allowed.

			             Response to Arguments
Applicant's arguments filed 12/1/21 have been fully considered and they are moot in view of a new ground of rejection as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance froma USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747